

EXHIBIT 10.39
 
JOINDER TO LOAN DOCUMENTS
 
This Joinder to Loan Documents (this “Joinder”) is made as of May 27, 2008 by
and among:
 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation, as agent
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers party
to the Credit Agreement referred to below;
 
The BORROWERS party to the Credit Agreement set forth on Schedule I annexed
hereto (collectively, with the Lead Borrower, the “Existing Borrowers”);
 
The FACILITY GUARANTORS party to the Credit Agreement set forth on Schedule II
annexed hereto (collectively, the “Facility Guarantors”);
 
BCF CARDS, INC., a Virginia corporation, BURLINGTON COAT FACTORY OF PUERTO RICO,
LLC, a Puerto Rico limited liability company, BURLINGTON COAT FACTORY OF HAWAII,
LLC, a Hawaii limited liability company, BURLINGTON COAT FACTORY OF MONTANA,
LLC, a Montana limited liability company, BURLINGTON COAT FACTORY OF VERMONT,
LLC, a Vermont limited liability company, BURLINGTON COAT FACTORY OF SOUTH
DAKOTA, LLC, a South Dakota limited liability company, BURLINGTON COAT FACTORY
OF WYOMING, LLC, a Wyoming limited liability company (individually, each a “New
Borrower” and collectively, the “New Borrowers”); and
 
BANK OF AMERICA, N.A., a national banking association, having a place of
business at 40 Broad Street, Boston, Massachusetts 02109, as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties (as defined in the Credit Agreement referred
to below) and as collateral agent (in such capacity, the “Collateral Agent”),
for its own benefit and for the benefit of the other Secured Parties (as defined
in the Credit Agreement referred to below) to the Credit Agreement (as defined
below);
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
W I T N E S S E T H :


A.           Reference is made to a certain Credit Agreement dated as of April
13, 2006 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”) by, among others (i) Lead Borrower, (ii) the
Existing Borrowers, (iii) the Facility Guarantors (together with the Existing
Borrowers, the “Existing Loan Parties”), (iv) the Lenders named therein
(collectively, the “Lenders”), (v) Bank of America, N.A., as Administrative
Agent, (vi) Bank of America, N.A., as Collateral Agent, (vii) Bear Stearns
Corporate Lending Inc., a Delaware corporation, as Syndication Agent, and (viii)
Wachovia Bank, National Association, The CIT Group/Business Credit, Inc.,
General Electric Capital Corporation, and JPMorgan Chase Bank, N.A., as
co-Documentation Agents.
 
B.           Pursuant to the terms of Section 5.12 of the Credit Agreement, the
Lead Borrower and Purchasing are required to cause the New Borrowers to become a
party to, and bound by the terms of, the Credit Agreement and the other Loan
Documents, in the same capacity and to the same extent as the Existing Borrowers
thereunder.  The undersigned New Borrowers are executing this Joinder in
accordance with the requirements of the Credit Agreement to become a Borrower
thereunder and to induce the Lenders to make additional Revolving Credit Loans
and to induce the Issuing Bank to issue additional Letters of Credit.
 

 
 

--------------------------------------------------------------------------------

 



 
C.           In order for the New Borrower to become party to the Credit
Agreement and certain of the other Loan Documents as provided herein, the New
Borrowers and the Existing Loan Parties are required to execute this Joinder.
 
NOW, THEREFORE, in consideration of the foregoing premises and as consideration
for the Revolving Credit Loans previously made and the Letters of Credit
previously issued, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.  
Definitions.  All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

 
2.  
Joinder and Assumption of Obligations.  Effective as of the date of this
Joinder:

 
a.  
Each New Borrower hereby:

 
i.  
Joins in the execution of, and becomes a party to (i) the Credit Agreement, as a
Borrower; (ii) the Security Documents, as a Grantor; and (iii) each of the other
Loan Documents to which the Existing Borrowers are a party.

 
ii.  
Assumes and agrees to perform all applicable duties and Obligations of a Loan
Party under the Credit Agreement, the Security Documents and each of the other
Loan Documents to which the Existing Borrowers are a party.

 
b.  
Without in any manner limiting the generality of clause (a) above, each New
Borrower hereby covenants and agrees that:

 
i.  
Such New Borrower shall be bound by all covenants (other than covenants which
specifically relate solely to an earlier date), agreements, liabilities and
acknowledgments of a Borrower under the Credit Agreement, the Security Documents
and each of the other Loan Documents to which the Existing Borrowers are a
party, in each case, with the same force and effect as if such New Borrower was
a signatory thereto and was expressly named therein;

 
ii.  
To secure the prompt and complete payment, performance and observance of all of
the Obligations and all renewals, extensions, restructurings and refinancings
thereof, each New Borrower hereby grants, mortgages, pledges and hypothecates to
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, a Lien upon all of its right, title and interest in, to and under the
Collateral.

 
3.  
Representations and Warranties.  Each New Borrower hereby makes all
representations, warranties, and covenants set forth in the Credit Agreement,
the Security Documents, and each of the other Loan Documents as of the date
hereof (other than representations, warranties and covenants that relate solely
to an earlier date).  To the extent that any changes in any representations,
warranties, and covenants require any amendments to the Schedules to the Credit
Agreement or any of the other Loan Documents, such Schedules are hereby updated,
as evidenced by any supplemental Schedules (if any) annexed to this Joinder.

 

 
 

--------------------------------------------------------------------------------

 



 
4.  
Ratification of Loan Documents.  Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement and  of the other Loan
Documents shall remain in full force and effect as in effect prior to the date
hereof, without releasing any Loan Party thereunder or Collateral granted by any
Loan Party.

 
5.  
Conditions Precedent to Effectiveness.  This Joinder shall not be effective
until the following conditions precedent have each been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 
a.  
This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 
b.  
All action on the part of the New Borrowers and the other Loan Parties necessary
for the valid execution, delivery and performance by the New Borrowers of this
Joinder and all other documentation, instruments, and agreements required to be
executed in connection herewith shall have been duly and effectively taken and
evidence thereof reasonably satisfactory to the Administrative Agent shall have
been provided to the Administrative Agent.

 
c.  
Each New Borrower (and each other Loan Party, to the extent requested by the
Administrative Agent) shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 
i.  
Certificate of Legal Existence and Good Standing issued by the Secretary of the
State of its incorporation or organization.

 
ii.  
A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Charter Documents.

 
iii.  
Execution and delivery by each New Borrower of such other documents, agreements
and certificates as the Administrative Agent and the Collateral Agent may
reasonably require.

 
d.  
The Agents shall have received a favorable written legal opinion of the Loan
Parties’ counsel addressed to the Agents and the other Lenders, covering such
matters relating to the New Borrowers, the Loan Documents and/or the
transactions contemplated thereby as the Agents shall reasonably request.

 
e.  
The Administrative Agent shall have received all documents and instruments,
(including an authenticated record authorizing the Agents and their
representatives to file such UCC financing statements as the Agents may
determine to be appropriate), required by law or requested by the Administrative
Agent or the Collateral Agent to create or perfect the first priority Lien
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded or
other arrangements reasonably satisfactory to the Agents.

 
f.  
The Loan Parties shall have executed and delivered to the Agents such additional
documents, instruments, and agreements as the Agents may reasonably request.

 

 
 

--------------------------------------------------------------------------------

 



 
6.  
Miscellaneous.

 
a.  
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 
b.  
This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby.  No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 
c.  
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not effect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 
d.  
The Loan Parties shall pay all Credit Party Expenses of the Agents and the
Secured Parties, including, without limitation, all such Credit Party Expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Joinder in accordance with the terms of the Credit Agreement.

 
e.  
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 
[SIGNATURE PAGES FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
first written above.
 

                                                         
                                                        NEW BORROWERS:

 
BCF CARDS, INC.
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
BURLINGTON COAT FACTORY OF PUERTO RICO, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
 
BURLINGTON COAT FACTORY OF HAWAII, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
BURLINGTON COAT FACTORY OF MONTANA, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
 
BURLINGTON COAT FACTORY OF VERMONT, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
 
BURLINGTON COAT FACTORY OF SOUTH DAKOTA, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President



 
 
BURLINGTON COAT FACTORY OF WYOMING, LLC
   
By:
/s/ Paul Tang
Name:
Paul Tang
Title:
Executive Vice President






 
 

--------------------------------------------------------------------------------

 



 


                                                        ADMINISTRATIVE AGENT:

 
 
BANK OF AMERICA, N.A.
   
By:
/s/ Kathleen Dimock
Name:
Kathleen Dimock
Title:
Managing Director



 
 
                                                        COLLATERAL AGENT:
 
 
BANK OF AMERICA, N.A.
   
By:
/s/ Kathleen Dimock
Name:
Kathleen Dimock
Title:
Managing Director



 


 


 

 
 

--------------------------------------------------------------------------------

 



Acknowledged and Agreed:




BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,
as Lead Borrower
 
By:
/s/  Paul Tang
Name:
Paul Tang
Title:
Executive Vice President
       





THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers
 
By:
/s/  Paul Tang
Name:
Paul Tang
Title:
Executive Vice President
       





THE ENTITIES LISTED ON SCHEDULE II HERETO, as Facility Guarantors
 
By:
/s/  Paul Tang
Name:
Paul Tang
Title:
Executive Vice President
       








 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Borrowers


Burlington Coat Factory Warehouse Corporation (Lead Borrower)
Burlington Coat Factory of Alabama, LLC
Burlington Coat Factory Warehouse of Anchorage, Inc.
Burlington Coat Factory of Arizona, LLC
Burlington Coat Factory of Arkansas, LLC
Baby Depot of California, LLC
Burlington Coat Factory of California, LLC
Burlington Coat Factory Warehouse of San Bernadino, LLC
MJM Designer Shoes of California, LLC
Burlington Coat Factory of Colorado, LLC
Burlington Coat Factory of Connecticut, LLC
Cohoes Fashions of Connecticut, LLC
Burlington Coat Factory of Delaware, LLC
Burlington Coat Factory of Texas, L.P.
C.F.B., Inc.
MJM Designer Shoes of Delaware, LLC
Burlington Coat Factory of Florida, LLC
MJM Designer Shoes of Florida, LLC
Burlington Coat Factory of Georgia, LLC
Burlington Coat Factory Warehouse of Atlanta, Inc.
Burlington Coat Factory of Idaho, LLC
Burlington Coat Factory of Illinois, LLC
Burlington Coat Factory Warehouse of East St. Louis, Inc.
Burlington Coat Factory of Indiana, LLC
Burlington Coat Factory of Iowa, LLC
Burlington Coat Factory of Kansas, LLC
Burlington Coat Factory of Kentucky, Inc.
Burlington Coat Factory of Louisiana, LLC
Burlington Coat Factory of Maine, LLC
Burlington Coat Factory of Maryland, LLC
Burlington Coat Factory of Massachusetts, LLC
Cohoes Fashions of Massachusetts, LLC
Burlington Coat Factory of Michigan, LLC
Burlington Coat Factory Warehouse of Detroit, Inc.
Burlington Coat Factory Warehouse of Redford, Inc.
Burlington Coat Factory Warehouse of Grand Rapids, Inc.
Burlington Coat Factory of Minnesota, LLC
Burlington Coat Factory of Mississippi, LLC
Burlington Coat Factory of Missouri, LLC
Burlington Coat Factory of Nebraska, LLC
Burlington Coat Factory of Nevada, LLC
Burlington Coat Factory of New Hampshire, LLC
Burlington Coat Factory Direct Corporation
Burlington Coat Factory of New Jersey, LLC
Burlington Coat Factory Warehouse of New Jersey, Inc.
Cohoes Fashions of New Jersey, LLC
MJM Designer Shoes of Moorestown, Inc.
MJM Designer Shoes of New Jersey, LLC
Super Baby Depot of Moorestown, Inc.
Burlington Coat Factory of New Mexico, LLC
Burlington Coat Factory of New York, LLC
Georgetown Fashions Inc.
Monroe G. Milstein, Inc.
Cohoes Fashions of New York, LLC
MJM Designer Shoes of New York, LLC
Burlington Coat Factory of North Carolina, LLC
Burlington Coat Factory of North Dakota, LLC
Burlington Coat Factory of Ohio, LLC
Burlington Coat Factory Warehouse of Cleveland, Inc.
Burlington Coat Factory of Oklahoma, LLC
Burlington Coat Factory of Oregon, LLC
Burlington Coat Factory Warehouse of Bristol, LLC
Burlington Coat Factory of Pennsylvania, LLC
Burlington Coat Factory Warehouse of Montgomeryville, Inc.
Burlington Coat Factory Warehouse of Cheltenham, Inc.
Burlington Coat Factory Warehouse of Wilkes-Barre, Inc.
Burlington Coat Factory Warehouse of Langhorne, Inc.
Burlington Factory Warehouse of Reading, Inc.
Burlington Coat Factory Warehouse Inc.
MJM Designer Shoes of Pennsylvania, LLC
Burlington Coat Factory of Rhode Island, LLC
Cohoes Fashions of Cranston, Inc.
Burlington Coat Factory of South Carolina, LLC
Burlington Coat Factory Warehouse of Charleston, Inc.
Burlington Coat Factory Warehouse of Memphis, Inc.
Burlington Coat Factory Warehouse of Shelby, Inc.
Burlington Coat Factory Warehouse of Hickory Commons, Inc.
Burlington Coat Factory Warehouse of Baytown, Inc.
MJM Designer Shoes of Texas, Inc.
Burlington Coat Factory of Utah, LLC
Burlington Coat Factory of Virginia, LLC
Burlington Coat Factory of Pocono Crossing, LLC
Burlington Coat Factory Warehouse of Coliseum, Inc.
Burlington Coat Factory of Washington, LLC
Burlington Coat Factory of West Virginia, LLC
Burlington Coat Factory of Wisconsin, LLC

 
 

--------------------------------------------------------------------------------

 



SCHEDULE II


Facility Guarantors


Burlington Coat Factory Holdings, Inc.
Burlington Coat Factory Investments Holdings, Inc.
Burlington Coat Factory Realty of Huntsville, LLC
Burlington Coat Factory Realty of Mesa, Inc.
Burlington Coat Factory Realty of Desert Sky, Inc.
Burlington Coat Factory Realty of Dublin, Inc.
Burlington Coat Factory Realty of Florin, Inc.
Burlington Coat Factory Realty of Ventura, Inc.
Burlington Coat Realty of East Windsor, Inc.
Burlington Coat Factory of Texas, Inc.
Burlington Coat Factory Purchasing, Inc.
C.F.I.C. Corporation
C.L.B., Inc.
Burlington Coat Factory Realty Corp.
Burlington Coat Factory Realty of University Square, Inc.
Burlington Coat Factory Realty of Coral Springs, Inc.
Burlington Coat Factory Realty of West Colonial, Inc.
Burlington Coat Factory Realty of Orlando, Inc.
Burlington Coat Factory Realty of Sarasota, Inc.
K&T Acquisition Corp.
Bee Ridge Plaza, LLC
Burlington Coat Factory Realty of Morrow, Inc.
Burlington Coat Realty of Gurnee, Inc.
Burlington Coat Factory Realty of Bloomingdale, Inc.
Burlington Coat Factory Realty of River Oaks, Inc.
Burlington Coat Factory Realty of Greenwood, Inc.
Burlington Coat Factory Realty of North Attleboro, Inc.
Burlington Coat Factory Realty of Des Peres, Inc.
Burlington Coat Realty of Las Vegas, Inc.
Burlington Coat Factory Realty of Edgewater Park, Inc.
Burlington Coat Factory Realty of Paramus, Inc.
Burlington Coat Factory Realty of Pinebrook, Inc.
Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.
Burlington Coat Factory Realty of Yonkers, Inc.
LC Acquisition Corp.
Burlington Coat Factory Realty of Tulsa, Inc.
Burlington Coat Factory Realty of West Mifflin, Inc.
Burlington Coat Factory Realty of Langhorne, Inc.
Burlington Coat Factory Realty of Whitehall, Inc.
Burlington Coat Factory Realty of Memphis, Inc.
Burlington Coat Realty of Plano, Inc.
Burlington Coat Realty of Houston, Inc.
Burlington Coat Factory Realty of Westmoreland, Inc.
Burlington Coat Factory Realty of Bellaire, Inc.
Burlington Coat Factory Realty of El Paso, Inc.
Burlington Coat Realty of Potomac, Inc.
Burlington Coat Factory Realty of Fairfax, Inc.
Burlington Coat Factory Realty of Coliseum, Inc.
Burlington Coat Factory Realty of Franklin, Inc.





 
 

--------------------------------------------------------------------------------

 
